 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRISTIAN NAJERA,                           Case No. CV 18-07116 FMO (AFM)
12
                         Plaintiff,
                                                 ORDER DISMISSING COMPLAINT
13
           v.                                    WITH LEAVE TO AMEND
14
     SRDC, et al.,
15

16                       Defendants.

17

18         A “Complaint” was filed herein on August 16, 2018 (ECF No. 1). This
19   document consists of only two pages, and it does not clearly name any defendant
20   nor set forth any claims. Plaintiff lists “SRDC [sic] et. all [sic]” as “respondents” in
21   the header. (Id. at 1.) Plaintiff filed the Complaint proceeding pro se in this civil
22   rights action.   Plaintiff subsequently was granted leave to proceed in forma
23   pauperis. (ECF No. 6.)
24         The Court has screened the Complaint prior to ordering service for purposes
25   of determining whether the action is frivolous or malicious; or fails to state a claim
26   on which relief may be granted; or seeks monetary relief against a defendant who is
27   immune from such relief. See 28 U.S.C. § 1915(e)(2). Section 1915(e)(2) applies
28
 1   to any action by a litigant who is proceeding in forma pauperis. See, e.g., Shirley v.
 2   Univ. of Idaho, 800 F.3d 1193 (9th Cir. 2015) (citing 28 U.S.C. § 1915(e)(2) and
 3   noting that a “district court shall screen and dismiss an action filed by a plaintiff
 4   proceeding in forma pauperis”); Lopez v. Smith, 203 F.3d 1122, 1127, n.7 (9th Cir.
 5   2000) (“section 1915(e) applies to all in forma pauperis complaints” and “district
 6   courts [should] dismiss a complaint that fails to state a claim upon which relief may
 7   be granted”) (en banc).
 8         The Court’s screening of the pleading under the foregoing statute is governed
 9   by the following standards. A complaint may be dismissed as a matter of law for
10   failure to state a claim for two reasons: (1) lack of a cognizable legal theory; or
11   (2) insufficient facts under a cognizable legal theory. See Balistreri v. Pacifica
12   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also Rosati v. Igbinoso, 791
13   F.3d 1037, 1039 (9th Cir. 2015) (when determining whether a complaint should be
14   dismissed for failure to state a claim under 28 U.S.C. § 1915(e)(2), the court applies
15   the same standard as applied in a motion to dismiss pursuant to Rule 12(b)(6)). In
16   determining whether the pleading states a claim on which relief may be granted, its
17   allegations of material fact must be taken as true and construed in the light most
18   favorable to plaintiff. See Love v. United States, 915 F.2d 1242, 1245 (9th Cir.
19   1989). However, the “tenet that a court must accept as true all of the allegations
20   contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,
21   556 U.S. 662, 678 (2009). Nor is the Court “bound to accept as true a legal
22   conclusion couched as a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065
23   n.5 (2014) (citing Iqbal, 556 U.S. at 678).         Rather, a court first “discounts
24   conclusory statements, which are not entitled to the presumption of truth, before
25   determining whether a claim is plausible.” Salameh v. Tarsadia Hotel, 726 F.3d
26   1124, 1129 (9th Cir. 2013). Then, “dismissal is appropriate where the plaintiff
27   failed to allege enough facts to state a claim to relief that is plausible on its face.”
28   Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017) (internal quotation marks
                                                2
 1   omitted, emphasis added).
 2         Further, since plaintiff is appearing pro se, the Court must construe the
 3   allegations of the pleading liberally and must afford plaintiff the benefit of any
 4   doubt. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v.
 5   Hill, 518 F.3d 1152, 1158 (9th Cir. 2008) (because plaintiff was proceeding pro se,
 6   “the district court was required to ‘afford [him] the benefit of any doubt’ in
 7   ascertaining what claims he ‘raised in his complaint’”) (alteration in original).
 8   However, the Supreme Court has held that “a plaintiff’s obligation to provide the
 9   ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,
10   and a formulaic recitation of the elements of a cause of action will not do. . . .
11   Factual allegations must be enough to raise a right to relief above the speculative
12   level . . . on the assumption that all the allegations in the complaint are true (even if
13   doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
14   (internal citations omitted, alteration in original); see also Iqbal, 556 U.S. at 678
15   (To avoid dismissal for failure to state a claim, “a complaint must contain sufficient
16   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
17   face.’ . . . A claim has facial plausibility when the plaintiff pleads factual content
18   that allows the court to draw the reasonable inference that the defendant is liable for
19   the misconduct alleged.” (internal citation omitted)).
20         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
21                A pleading that states a claim for relief must contain:
                  (1) a short and plain statement of the grounds for the
22
                  court’s jurisdiction . . .; (2) a short and plain statement of
23                the claim showing that the pleader is entitled to relief; and
                  (3) a demand for the relief sought, which may include
24
                  relief in the alternative or different types of relief.
25

26   (Emphasis added).      Further, Rule 8(d)(1) provides:       “Each allegation must be
27   simple, concise, and direct.” Although the Court must construe a pro se plaintiff’s
28   pleadings liberally, a plaintiff nonetheless must allege a minimum factual and legal
                                                3
 1   basis for each claim that is sufficient to give each defendant fair notice of what
 2   plaintiff’s claims are and the grounds upon which they rest. See, e.g., Brazil v.
 3   United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v.
 4   Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give defendants fair
 5   notice of the claims against them). If a plaintiff fails to clearly and concisely set
 6   forth factual allegations sufficient to provide defendants with notice of which
 7   defendant is being sued on which theory and what relief is being sought against
 8   them, the pleading fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84
 9   F.3d 1172, 1177-79 (9th Cir. 1996); Nevijel v. Northcoast Life Ins. Co., 651 F.2d
10   671, 674 (9th Cir. 1981). A claim has “substantive plausibility” if a plaintiff
11   alleges “simply, concisely, and directly [the] events” that entitle him to damages.
12   Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014). Failure to comply with Rule
13   8 constitutes an independent basis for dismissal of a pleading that applies even if
14   the claims are not found to be wholly without merit. See McHenry, 84 F.3d at
15   1179; Nevijel, 651 F.2d at 673.
16         Following review of the Complaint, the Court finds that it fails to comply
17   with Rule 8 because it fails to state a short and plain statement of each claim that is
18   sufficient to give a defendant fair notice of what plaintiff’s claims are and the
19   grounds upon which they rest.         Additionally, the factual allegations in the
20   Complaint appear insufficient to state any federal claim upon which relief may be
21   granted. Accordingly, the Complaint is dismissed with leave to amend. See Rosati,
22   791 F.3d at 1039 (“A district court should not dismiss a pro se complaint without
23   leave to amend unless it is absolutely clear that the deficiencies of the complaint
24   could not be cured by amendment.”) (internal quotation marks omitted).
25         If plaintiff desires to pursue this action, he is ORDERED to file a First
26   Amended Complaint no later than thirty (30) days after the date of this Order,
27   remedying the deficiencies discussed below. Further, plaintiff is admonished
28   that, if he fails to timely file a First Amended Complaint, or fails to remedy the
                                               4
 1   deficiencies of this pleading as discussed herein, the Court will recommend that this
 2   action be dismissed.1
 3

 4                               PLAINTIFF’S ALLEGATIONS
 5          Plaintiff alleges that, on March 23, 2018, Kimberly Hendrix “falsely accused
 6   me of criminally threatening Juan Lopez to death [sic].” (ECF No. 1 at 1.) Several
 7   other actions, such as hiring an attorney to file a complaint stating that plaintiff was
 8   behind in rent, are alleged, but no person is alleged to be responsible.
 9          Plaintiff then alleges: “I was arrested and wrongfully detained.”                   (Id.)
10   Someone then “broke into my dwelling,” and took proof of payment and
11   “everything I owned.” (Id.)
12          Plaintiff alleges that he was a “disabled person” living “under contract with
13   licensed corporation SRDC.” (Id.) Plaintiff lists numerous ways in which “they”
14   failed to provide “a certain standard,” such as stealing his “property and mail,” “not
15   providing a small refrigerator,” removing a fire alarm, and having “people
16   physically beat [him] up.”          (Id.)   Plaintiff also alleges that Juan Lopez, a
17   “maintenance man” tried to kill him “with a gun and a knife” shortly before
18   plaintiff’s arrest on March 23, 2018. (Id.)
19          Plaintiff was placed into jail, and “not brought to court within 48 hours,” he
20   was not read his “Miranda rights” and he was not allowed to represent himself.
21
     1
22        Plaintiff is advised that this Court’s determination herein that the allegations in the
     Complaint are insufficient to state a particular claim should not be seen as dispositive of
23   that claim. Accordingly, although this Court believes that you have failed to plead
24   sufficient factual matter in your pleading, accepted as true, to state a claim to relief that is
     plausible on its face, you are not required to omit any claim or defendant in order to
25   pursue this action. However, if you decide to pursue a claim in a First Amended
     Complaint that this Court has found to be insufficient, then this Court, pursuant to the
26
     provisions of 28 U.S.C. § 636, ultimately may submit to the assigned district judge a
27   recommendation that such claim be dismissed with prejudice for failure to state a claim,
     subject to your right at that time to file Objections with the district judge as provided in
28   the Local Rules Governing Duties of Magistrate Judges.
                                                    5
 1   (Id.) Plaintiff was told by an unidentified “judge” that plaintiff was going to be
 2   taken to a “state hospital,” but that “never happened.” (Id.) In July, plaintiff was
 3   taken to “a live-in program,” and he was told that “charges would be dropped” at
 4   some time in the future. (Id.)
 5          Plaintiff references the “City of Los Angeles” and appears to allege that the
 6   “city” did “nothing about wrongful actions.” (Id. at 2.)
 7          Plaintiff makes other random, unconnected, statements such as: “This time
 8   away from freedom is like I am guilty without due process,” (id. at 1); or “This is
 9   due to multiple violations under license contract of the city [sic] of Los Angeles,”
10   (id. at 2).
11          Plaintiff appears to seek only punitive damages and injunctive relief to “be
12   free of detainment.” (Id. at 2.)
13

14                                      DISCUSSION
15   A.     State Action
16          Here, plaintiff’s Complaint does not expressly name any defendants. Several
17   of the persons and the entity referenced in the body of the Complaint, such as the
18   SDRC, identified as a “corporation” (ECF No. 1 at 1); Juan Lopez, a “maintenance
19   man” (id.); and Kimberly Hendrix; appear to be private individuals or corporate
20   entities. In order to state a federal civil rights claim against a particular defendant
21   for violation of his civil rights, plaintiff must allege that the defendant deprived him
22   of a right guaranteed under the United States Constitution or a federal statute. See
23   West v. Atkins, 487 U.S. 42, 48 (1988).          “A person deprives another ‘of a
24   constitutional right, within the meaning of section 1983, if he does an affirmative
25   act, participates in another’s affirmative acts, or omits to perform an act which he is
26   legally required to do that causes the deprivation of which [the plaintiff
27   complains].’”    Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988).            Further,
28   “[g]overnment officials may not be held liable for the unconstitutional conduct of
                                                6
 1   their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676.
 2   Accordingly, plaintiff must allege that any person named as a defendant “through
 3   the official’s own individual actions, has violated the Constitution.” Id. at 676-77.
 4         In addition, to the extent that plaintiff is purporting to raise any federal civil
 5   rights claims against a private individual, “Section 1983 liability extends to a
 6   private party where the private party engaged in state action under color of law and
 7   thereby deprived a plaintiff of some right, privilege, or immunity protected by the
 8   Constitution or the laws of the United States.” Brunette v. Humane Society of
 9   Ventura County, 294 F.3d 1205, 1209 (9th Cir. 2002). Further, the “color of law”
10   requirement excludes from the reach of Section 1983 all “merely private conduct,
11   no matter how discriminatory or wrongful.” American Mfrs. Mut. Ins. Co. v.
12   Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks omitted). The ultimate
13   issue in determining whether a person is subject to suit under § 1983 is whether the
14   alleged infringement of federal rights is “fairly attributable” to the government.
15   Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982).
16         The Court finds that the Complaint does not set forth any facts that plausibly
17   suggest that the actions of any private individual or corporate entity were “fairly
18   attributable” to a government entity.
19   B.    Rule 8
20         In addition, plaintiff’s pleading violates Rule 8 because it fails to allege a
21   minimum factual basis for any claim that is sufficient to give any defendant fair
22   notice of what plaintiff’s claims are and the grounds upon which they rest. Plaintiff
23   does not even purport to set forth a minimum factual or legal basis for any claim
24   against any person named as a defendant.
25         As noted above, because plaintiff is a pro se litigant, the Court must construe
26   the factual allegations of the Complaint liberally and must afford plaintiff the
27   benefit of any doubt. That said, the Supreme Court has made clear that the Court
28   has “no obligation to act as counsel or paralegal to pro se litigants.” Pliler v. Ford,
                                                7
 1   542 U.S. 225, 231 (2004). Further, plaintiff’s Complaint must be adequate to meet
 2   the minimal requirement of Rule 8 that a pleading set forth sufficient factual
 3   allegations to allow each defendant to discern what he or she is being sued for. See
 4   McHenry, 84 F.3d at 1177; see also Twombly, 550 U.S. at 555 (“[f]actual
 5   allegations must be enough to raise a right to relief above the speculative level”).
 6   In addition, the Supreme Court has held that, while a plaintiff need not plead the
 7   legal basis for a claim, the plaintiff must allege “simply, concisely, and directly
 8   events” that are sufficient to inform the defendants of the “factual basis” of each
 9   claim. Johnson, 135 S. Ct. at 347.
10         Accordingly, to the extent that plaintiff wishes to raise a federal civil rights
11   claim, plaintiff should set forth a short and plain statement of each such claim
12   showing that a specific defendant took a specific action, participated in another’s
13   action, or omitted to perform an action that caused each alleged constitutional
14   deprivation. Additionally, as noted above, in order to state a federal civil rights
15   claim against a particular defendant, plaintiff must allege that a specific defendant,
16   while acting under color of state law, deprived him of a right guaranteed under the
17   Constitution or a federal statute. See West, 487 U.S. at 48. Here, plaintiff has
18   failed to allege that any individual took an affirmative act, participated in another’s
19   affirmative acts, or omitted to perform an act that he or she was legally required to
20   do that caused a specific deprivation of which plaintiff complains.
21         The Court finds that plaintiff’s Complaint violates Rule 8 because it fails to
22   set forth a simple and direct statement of the factual or legal basis of any claim that
23   is sufficient to allow a defendant to discern what he or she is being sued for.
24   C.    False detention
25         To the extent that plaintiff may be purporting to raise a claim for being
26   falsely accused of criminal counts, a petition for habeas corpus is a prisoner’s sole
27   judicial remedy when attacking “the validity of the fact or length of . . .
28   confinement.” Preiser v. Rodriguez, 411 U.S. 475, 489-90 (1973); Young v. Kenny,
                                                8
 1   907 F.2d 874, 875 (9th Cir. 1990). Plaintiff may not use a civil rights action such
 2   as this to challenge the validity or duration of any conviction. That relief is
 3   available only in a habeas corpus action.
 4         In addition, to the extent that plaintiff is seeking damages for an allegedly
 5   unlawful conviction, his claims are not cognizable in a civil rights action unless and
 6   until plaintiff can show that “the conviction or sentence has been reversed on direct
 7   appeal, expunged by executive order, declared invalid by a state tribunal authorized
 8   to make such determination, or called into question by a federal court’s issuance of
 9   a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); see
10   also Wilkinson v. Dotson, 544 U.S. 74, 83-84 (2005).
11   D.    City of Los Angeles
12         Plaintiff references the City of Los Angeles (the “City”) in the body of the
13   Complaint, and he alleges that the City did “nothing about wrongful actions.”
14   (ECF No. 1 at 2.) Plaintiff, however, sets forth no factual allegations concerning
15   the “wrongful actions,” when they occurred, or who performed them.
16         To raise a federal civil rights claim against a local government entity such as
17   the City, however, the local government entity “may not be sued under § 1983 for
18   an injury inflicted solely by its employees or agents. Instead, it is when execution
19   of a government’s policy or custom, whether made by its lawmakers or by those
20   whose edicts or acts may fairly be said to represent official policy, inflicts the injury
21   that the government as an entity is responsible under § 1983.” Monell v. Dep’t of
22   Social Servs. of City of New York, 436 U.S. 658, 694 (1978); see also Connick v.
23   Thompson, 563 U.S. 51, 60 (2011) (“local governments are responsible only for
24   their own illegal acts”). Further, “[g]overnment officials may not be held liable for
25   the unconstitutional conduct of their subordinates under a theory of respondeat
26   superior.” Iqbal, 556 U.S. at 676. Accordingly, plaintiff may not hold the City
27   liable for any allegedly unconstitutional conduct by its employees.
28         Here, the Complaint fails to set forth any factual allegations that a specific
                                                 9
 1   policy or custom promulgated by the City was the “actionable cause” of a specific
 2   constitutional violation. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th
 3   Cir. 2012) (“Under Monell, a plaintiff must also show that the policy at issue was
 4   the ‘actionable cause’ of the constitutional violation, which requires showing both
 5   but for and proximate causation.”).
 6         For these reasons, the Court finds that plaintiff’s Complaint violates Rule 8
 7   and fails to state a claim against any defendant upon which relief may be granted.
 8   E.    Injunctive Relief
 9         Plaintiff appears to seek injunctive relief to “be free of detainment.” (ECF
10   No. 1 at 2.)
11         In order to state a claim for prospective injunctive relief, a plaintiff must
12   demonstrate that a credible threat exists that he or she will again be subjected to the
13   specific injury for which relief is sought. See City of Los Angeles v. Lyons, 461
14   U.S. 95, 111 (1983). “[P]ast exposure to harm is largely irrelevant when analyzing
15   claims of standing for injunctive relief that are predicated upon threats of future
16   harm.” Nelson v. King County, 895 F.2d 1248, 1251 (9th Cir. 1990) (citing O’Shea
17   v. Littleton, 414 U.S. 488, 491 (1974)).
18         Here, to the extent that plaintiff is purporting to seek injunctive relief that
19   does not seek to have a conviction overturned or set aside, plaintiff’s Complaint
20   fails to set forth any factual allegations showing that a credible threat exists that he
21   will again be subjected to the specific injuries for which relief is sought.         In
22   addition, the Complaint does not identify who such relief is being sought from.
23   Accordingly, the Court finds that plaintiff’s allegations in the Complaint are
24   insufficient to state a claim for injunctive relief.
25                                        ************
26         If plaintiff still desires to pursue this action, he is ORDERED to file a First
27   Amended Complaint no later than thirty (30) days after the date of this Order,
28   remedying the pleading deficiencies discussed above.             The First Amended
                                                 10
 1   Complaint should bear the docket number assigned in this case; be labeled “First
 2   Amended Complaint”; and be complete in and of itself without reference to the
 3   original complaint, or any other pleading, attachment, or document. Additionally,
 4   plaintiff is admonished that he must comply with the Local Rules regarding the
 5   format of a pleading, such as L.R. 11-3.2, which requires that the lines on each page
 6   be numbered and that no more than 28 lines of double-spaced text be on each page.
 7   In addition, plaintiff must sign and date his pleading, if he decides to file a First
 8   Amended Complaint. (See L.R. 11-1.)
 9         The clerk is directed to send plaintiff a blank Central District civil rights
10   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished
11   that, if he desires to pursue this action, he must sign and date the civil rights
12   complaint form, and he must use the space provided in the form to set forth all of
13   the claims that he wishes to assert in a First Amended Complaint.
14         Plaintiff is also admonished that, irrespective of his pro se status, if plaintiff
15   wishes to proceed with this action, then he must comply with the Federal Rules of
16   Civil Procedure and the Local Rules of the United States District Court for the
17   Central District of California. See, e.g., Briones v. Riviera Hotel & Casino, 116
18   F.3d 379, 382 (9th Cir. 1997) (“pro se litigants are not excused from following
19   court rules”); L.R. 1-3. For example, pursuant to Fed. R. Civ. P. 10, the body of a
20   complaint must include all defendants listed in the caption of the pleading. Here,
21   the caption of plaintiff’s Complaint lists one “respondent,” but the Complaint fails
22   to name any defendants.
23         Plaintiff is further admonished that, if he fails to timely file a First
24   Amended Complaint, or fails to remedy the deficiencies of his pleading as
25   discussed herein, the Court will recommend that the action be dismissed on the
26   grounds set forth above and for failure to diligently prosecute.
27         In addition, if plaintiff no longer wishes to pursue this action, then he may
28   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
                                               11
 1   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
 2   plaintiff’s convenience.
 3         Finally, if plaintiff wishes to receive free information and guidance
 4   concerning self-representation, a pro se clinic exists within the Court at the
 5   following times and location:
 6         Edward R. Roybal Federal Building
 7          And United States Courthouse
           255 East Temple Street, Suite 170
 8
           Los Angeles, CA 90012
 9         Mondays, Wednesdays and Fridays
           9:30 am - 12:00 pm and 2:00 pm - 4:00 pm
10
           (213) 385-2977, ext. 270
11         www.cacd.uscourts.gov/prose
12
           IT IS SO ORDERED.
13

14
     DATED: 10/9/2018
15

16
                                           ____________________________________
17                                              ALEXANDER F. MacKINNON
                                           UNITED STATES MAGISTRATE JUDGE
18

19
     Attachments: Civil Rights Complaint (CV-066)
20                Notice of Dismissal (CV-009)
21

22

23

24

25

26

27
28

                                             12
